Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2019

                                      No. 04-18-00841-CV

                                        EX PARTE K.S.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI05238
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
         Appellant’s brief was filed in this appeal on January 16, 2019; therefore, the deadline for
filing the appellee’s brief was February 18, 2019. On February 21, 2019, this court sent a letter
notifying appellee’s attorney that the brief was late and requesting the attorney to respond to the
court by March 4, 2019.

       On March 6, 2019, appellee’s attorney filed a motion to withdraw. Because the motion
does not comply with Rule 6.5 of the Texas Rules of Appellate Procedure, the motion is
DENIED. Appellee’s attorney is ORDERED to file a motion to withdraw in compliance with
Rule 6.5 within ten days from the date of this order. The motion should indicate whether
appellee intends to file an appellee’s brief either pro se or through new retained counsel.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court